DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/12/2022 regarding the rejection of claims 13 and 25 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Okada discloses a method in which the area A (FIG. 4) when the vehicle is "traveling" is "wider" than the area B when the vehicle is "turning right," in which there is a possibility of deceleration or stopping, which is opposite to the claimed subject matter, however examiner respectfully does not agree with this interpretation. Figures 4 and 6 of Okada discloses an area A that is narrower than the area B which is in line with the claim limitation that states when the driving action is going, the detection range is relatively narrow compared to when the driving action is stopping. The vehicle of Okada may stop before turning (Okada: Col. 20, lines 22-24; i.e., the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn), and therefore the detection area is wider when the driving action is stopping.  
Applicant has further asserted that Okada discloses changing the area to be monitored based on the speed of the oncoming vehicle, not on the detected event which includes stopping or going of the subject vehicle, however examiner respectfully disagrees. Okada discloses using detection area B instead of A to detect moving bodies that are at a close distance from the local vehicle when the vehicle stops before making a turn (Okada: Col. 14, lines 40-50; i.e., in an area B, the moving body and the obstacle in a wide angle place at a relatively close distance from the local vehicle 100 are detected… it is possible to detect the moving body and the obstacle on the travel path of the local vehicle 100 or to detect an . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 and 26 are objected to because of the following informalities: 
In claim 13, line 4, “a long” should read “along”.
In claim 26, line 4, “a long” should read “along”.
In claim 26, line 11, “each of the event” should read “each of the events”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16, 18, and 20-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et al. (U.S. Patent No. 10262534; hereinafter Okada).
Regarding claim 13, Okada teaches a driving control method executed by a processor configured to control driving of a vehicle (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
comprising: acquiring detection information around the vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
creating a driving plan in which a driving action is defined for each of the events (Okada: Col. 23, line 64 – Col. 24, line 19; i.e., as illustrated in FIG. 14, in a case where the condition of (Expression 15) is not satisfied, the local vehicle 100 determines that a right turn is not possible and thus does not perform the right turn operation. Thereafter, when it is determined that the oncoming vehicle 200 passes through, the local vehicle 100 performs the right turn operation… the local vehicle 100 stops at 
the driving action being determined on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected);
operating the vehicle to execute a driving control instruction in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle);
wherein, when determining the detection condition, a first detection condition is when the driving action in an event is going and a second detection condition is when the driving action in the event is stopping (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position; Col. 20, lines 22-24; i.e., the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the local vehicle may proceed (going) if 
and the first detection condition has a relatively short time to arrival at the event as compared with the second detection condition (Okada: Col. 11, lines 29-34; i.e., there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position as follows. TTP1=LO1/V0 [Expression 3]; Using expression 3, if the local vehicle speed V0 is a higher value (going) then the arrival time TTP1 is shorter than if the vehicle speed V0 was closer to zero (stopping)).
Regarding claim 14, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, the detection condition is determined on a basis of content of the driving action defined for each of the events arranged in order of encounters with the vehicle (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters; the time to arrival at each event is based on the current speed of the vehicle).
Regarding claim 15, Okada teaches the driving control method according to claim 13. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection 
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2).
Regarding claim 16, Okada teaches the driving control method according to claim 13. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11;);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at 
wherein the detection condition is switched to the determined detection condition after the vehicle passes through the first event (Okada: Col. 10, lines 64-67; i.e., the position at this time intersecting with the second moving body comes to be on the road where the pedestrian moves after the local vehicle makes a right turn; Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position).
Regarding claim 18, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition for detecting an object with a relatively long time to arrival at the event as compared with a first detection condition when the driving action in the event is going (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the local vehicle is stopped or moving very slow, the margin time must be set larger to include oncoming vehicles that may be further away and therefore have a long time to arrival based on their speed).
Regarding claim 20, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is relatively narrow or is relatively wide as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 14, lines 36-40; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected. In the example of FIG. 6, the preceding vehicle and the oncoming vehicle are detected; as displayed in Fig. 6, the area A is narrower than area B which is useful in a case where the vehicle is not turning and proceeds forward and therefore does not need to stop, so the vehicle can detect preceding and oncoming vehicles, and ignore the peripheral objects that have a low risk of collision).
Regarding claim 21, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set low as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 19, line 66 – Col. 20, line 3; i.e., in S804, when it is determined that there is no collision possibility with the pedestrian 300, it is determined that there is no collision possibility with both the oncoming vehicle 200 and the pedestrian 300. Therefore, the collision avoidance control is not performed; the vehicle is proceeding through the intersection due to the little to no collision possibility).
Regarding claim 22, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set high as compared with a first detection condition when the driving action in the event is going (Okada: Col. 20, lines 5-6; i.e., when it is determined that there is a collision possibility with the pedestrian, the process proceeds to S805; Col. 20, lines 18-24; i.e., in a case where the difference between the first intersection time (TCP1) and the second intersection time (TCP2) is smaller than the predetermined value, the process proceeds to S808 
Regarding claim 23, Okada teaches the driving control method according to claim 13. Okada further teaches acquiring a vehicle speed of the vehicle (Okada: Col. 8, lines 44-48; i.e., the local vehicle information processing means 64 acquires a quantity of the operation status of the local vehicle 100. As specific examples, there are a speed, a longitudinal acceleration, a lateral acceleration, a yaw rate, a yaw angle, and a steering angle of the local vehicle 100);
and setting the detection condition for detecting an object with a shorter time to arrival at an event as the vehicle speed increases (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the vehicle is traveling faster, the desirable position of vehicle 200 will be closer to the intersection position which correlates with a shorter time to arrival).
Regarding claim 24, Okada teaches the driving control method according to claim 13. Okada further teaches wherein, when determining the detection condition, a determination is made as to whether or not to switch the detection condition, on a basis of a change amount of movement of an object obtained from a change over time of the detection information (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the object 
Regarding claim 25, Okada teaches a driving control apparatus comprising: a processor configured to execute a driving control process (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
the processor being further configured to execute: a process of acquiring the detection information around a vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
a process of extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
a process of creating a driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected; Col. 23, line 64 – Col. 24, line 19; 
a process of executing a driving control instruction for the vehicle in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and a process of determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle);
wherein, in the process of determining the detection condition, a first detection condition is when the driving action in an event is going and a second detection condition is when the driving action in the event is stopping (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position; Col. 20, lines 22-24; i.e., the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the local vehicle may proceed (going) if there is no possibility of collision, and may stop before turning (stopping) if there is a possibility of collision),
and the first detection condition has a relatively short time to arrival at the event as compared with the second detection condition (Okada: Col. 11, lines 29-34; i.e., there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of 
Regarding claim 26, Okada teaches a driving control method executed by a processor configured to control driving of a vehicle (Okada: Col. 6, lines 29-31; i.e., a drive source control device 30 which controls the drive source 10, all of which are configured to drive the vehicle 100),
comprising: acquiring detection information around the vehicle (Okada: Col. 8, lines 28-34; i.e., the external environment information processing means 63 obtains the road information around the local vehicle 100, traffic signal/sign information, position information of an obstacle, and position/speed information of a moving body) on a basis of a detection condition that can be set for a respective point along a traveling route (Okada: Col. 19, lines 1-5; i.e., as a condition for satisfying Expression 7, there is a case where the local vehicle 100 arrives at the first intersection position earlier by the margin time Tcsf before the oncoming vehicle 200 arrives at the first intersection position; the detection condition for each point is the arrival time);
extracting events which the vehicle encounters, on a basis of the detection information (Okada: Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
creating a driving plan in which a driving action is defined for each of the events (Okada: Col. 23, line 64 – Col. 24, line 19; i.e., as illustrated in FIG. 14, in a case where the condition of (Expression 15) is not satisfied, the local vehicle 100 determines that a right turn is not possible and thus does not perform the right turn operation. Thereafter, when it is determined that the oncoming vehicle 200 passes through, the local vehicle 100 performs the right turn operation… the local vehicle 100 stops at 
the driving action being determined on the basis of the detection information acquired in the events (Okada: Col. 18, lines 46-49; i.e., the collision possibility between the local vehicle 100 and the oncoming vehicle 200 is determined using the first intersection time and the first arrival time; Col. 19, lines 18-21; i.e., when it is determined that there is a collision possibility with the oncoming vehicle 200, the process proceeds to S806. The collision avoidance control with respect to the oncoming vehicle 200 is selected);
operating the vehicle to execute a driving control instruction in accordance with the driving plan (Okada: Col. 23, lines 1-5; i.e., when it is determined that there is a possibility of collision with the pedestrian 300 during a right turn, the local vehicle 100 performs the braking control so as to decelerate or stop to avoid the collision with the pedestrian 300);
and determining the detection condition on a basis of content of the driving action defined for each of the events (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; the time to arrival at each event is based on the current speed of the vehicle),
wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is relatively wide as compared with a first detection condition when the driving action in the event is going (Okada: Col. 14, lines 40-50; i.e., in an area B, the moving body and the obstacle in a wide angle place at a relatively close distance from the local vehicle 100 are detected… it is possible to detect the moving body and the obstacle on the travel path of the local vehicle 100 or to detect an approaching one when the local 
Regarding claim 27, Okada teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, the detection condition is determined on a basis of content of the driving action defined for each of the events arranged in order of encounters with the vehicle (Okada: Col. 11, lines 28-32; i.e., as a method of estimating the first arrival time, there is a method of obtaining the first arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the first intersection position; Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters; the time to arrival at each event is based on the current speed of the vehicle).
Regarding claim 28, Okada teaches the method according to claim 26. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at 
Regarding claim 29, Okada teaches the method according to claim 26. Okada further teaches arranging the extracted events in order of encounters with the vehicle to create a sequential type of the driving plan in which the driving action is defined for each of the events (Okada: Col. 17, lines 28-31; i.e., the travel path of the local vehicle 100 may be sequentially calculated from the vehicle parameters such as the speed, the steering angle, and the yaw rate of the local vehicle 100; Col. 17, lines 36-41; i.e., a point CP1 becomes the first intersection position where the travel path of the local vehicle 100 intersects with the oncoming vehicle 200, and a point CP2 becomes the second intersection position where the travel path of the local vehicle 100 intersects with the crossing pedestrian 300; See Fig. 11);
and determining the detection condition on a basis of content of the driving action in a second event which the vehicle encounters next to a first event which the vehicle encounters{YB:O1014598.DOCX }International Application Serial No. PCT/JP2017/036697Page 7 of 11 Preliminary AmendmentDated: April 9, 2020earlier (Okada: Col. 11, lines 43-48; i.e., as a method of estimating the second arrival time, there is a method of obtaining the second arrival time from the current speed of the local vehicle 100 and a distance between the position of the local vehicle 100 and the second intersection position; the time to arrival at the second event is based on the speed of the vehicle after the first event, in this case after the host vehicle has passed CP1, but before passing CP2),
wherein the detection condition is switched to the determined detection condition after the vehicle passes through the first event (Okada: Col. 10, lines 64-67; i.e., the position at this time intersecting with the second moving body comes to be on the road where the pedestrian moves after the local vehicle makes a right turn
Regarding claim 30, Okada teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a first detection condition when the driving action in an event is going is the detection condition in which a travel trajectory of the vehicle is changed so that a detection range for detecting an object is relatively narrow as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 14, lines 36-40; i.e., in an area A illustrated in FIG. 6, the moving body and the obstacle in a relatively wide place from remote to close in front of the local vehicle 100 are detected. In the example of FIG. 6, the preceding vehicle and the oncoming vehicle are detected; as displayed in Fig. 6, the area A is narrower than area B which is useful in a case where the vehicle is not turning and proceeds forward and therefore does not need to stop, so the vehicle can detect preceding and oncoming vehicles, and ignore the peripheral objects that have a low risk of collision).
Regarding claim 31, Okada teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a first detection{YB:O1014598.DOCX }International Application Serial No. PCT/JP2017/036697Page 8 of 11 Preliminary AmendmentDated: April 9, 2020condition when the driving action in an event is going is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set low as compared with a second detection condition when the driving action in the event is stopping (Okada: Col. 19, line 66 – Col. 20, line 3; i.e., in S804, when it is determined that there is no collision possibility with the pedestrian 300, it is determined that there is no collision possibility with both the oncoming vehicle 200 and the pedestrian 300. Therefore, the collision avoidance control is not performed; the vehicle is proceeding through the intersection due to the little to no collision possibility).
Regarding claim 32, Okada teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a second detection condition when the driving action in an event is stopping is the detection condition in which a probability of determination that an object comes into contact with the vehicle is set high as compared with a first detection condition when the driving action in the event is going (Okada: Col. 20, lines 5-6; i.e., when it is determined that there is a collision possibility with the pedestrian, the process proceeds to S805; Col. 20, lines 18-24; i.e., in a case where the difference between the first intersection time (TCP1) and the second intersection time (TCP2) is smaller than the predetermined value, the process proceeds to S808 to select control such as the local vehicle 100 is stopped before making a right turn or decelerated before making a right turn; the vehicle is stopped before the event due to the high collision possibility).
Regarding claim 33, Okada teaches the method according to claim 26. Okada further teaches acquiring a vehicle speed of the vehicle (Okada: Col. 8, lines 44-48; i.e., the local vehicle information processing means 64 acquires a quantity of the operation status of the local vehicle 100. As specific examples, there are a speed, a longitudinal acceleration, a lateral acceleration, a yaw rate, a yaw angle, and a steering angle of the local vehicle 100);
and setting the detection condition for detecting an object with a shorter time to arrival at an event as the vehicle speed increases (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming vehicle 200 be at a position sufficiently away from the first intersection position. The sufficient position depends on the speed of the oncoming vehicle 200. Therefore, the margin time (Tcsf) is set such that the position is changed according to the speed of the oncoming vehicle 200; if the local vehicle is going or moving very fast, the margin time must be set smaller to only include oncoming vehicles that are closer and therefore have a short time to arrival based on their speed).
Regarding claim 34, Okada teaches the method according to claim 26. Okada further teaches wherein, when determining the detection condition, a determination is made as to whether or not to switch the detection condition, on a basis of a change amount of movement of an object obtained from a change over time of the detection information (Okada: Col. 25, lines 2-8; i.e., in a case where the local vehicle 100 passes through the first intersection position, it is desirable that the oncoming .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661